92 F.3d 1178
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Dana S. GRAHAM, Petitioner.
No. 96-553.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1996.Decided:  August 7, 1996.

On Petition for Writ of Mandamus.  (CA-91-752-3)
Dana S. Graham, Petitioner Pro Se.
PETITION DENIED.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
The Petitioner filed a petition for a writ of mandamus asking this court to review decisions by a United States magistrate judge and this court.  Mandamus relief cannot be used as a substitute for appeal.   See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  The Petitioner also asked this court to order the Attorney General of Virginia to refrain from raising certain arguments in response to a state prisoner's habeas corpus petition.  Federal courts have no general power to compel action by state officials.   See Davis v. Lansing, 851 F.2d 72, 74 (2d Cir.1988);   Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969).  Accordingly, although we grant Petitioner leave to proceed in forma pauperis, we deny his petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED